 Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 1 of 29




   COMPOSITE EXHIBIT C
 FEES FOR EXEMPLIFICATION AND THE COSTS OF
MAKING COPIES OF ANY MATERIALS WHERE COPIES
ARE NECESSARILY OBTAINED FOR USE IN THE CASE
Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 2 of 29




COMPOSITE EXHIBIT C-1
   THIRD-PARTY VENDOR EXEMPLIFICATIONS
               AND COPYING
   Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 3 of 29



  FEES FOR EXEMPLIFICATION AND THE COSTS OF MAKING COPIES OF ANY
MATERIALS WHERE COPIES ARE NECESSARILY OBTAINED FOR USE IN THE CASE

        THIRD-PARTY VENDOR EXEMPLIFICATIONS AND COPYING

      DESCRIPTION OF COSTS                 AMOUNT OF COSTS     DATE
 Key Discovery - copying and binding       $722.44           10/23/2018
 (Sheehan)
 Key Discovery - printing (Sheehan)        $31.56            10/24/2018
 Key Discovery - printing and assembly     $3,479.92         01/30/2019
 of materials in preparation for Motions
 Hearing held on February 1, 2019 (D.I.
 338) (Crowell)
 Epiq - printing and assembly of           $50.67            04/17/2019
 materials for the deposition of Rodney
 Brown taken April on 18, 2019
 (Crowell)
 Inventus - printing and assembly of       $283.62           04/17/2019
 materials for the deposition of Rodney
 Brown taken on April 18, 2019
 (Crowell)
 Epiq - printing and assembly of           $9,363.76         04/18/2019
 materials for the deposition of Carl
 Hempel taken April 25, 2019 (Crowell)
 Epiq - printing and assembly of           $89.79            04/21/2019
 materials for the deposition of John
 Brajkovich taken on April 23, 2019
 (Crowell)
 Epic - printing and assembly of           $111.71           04/22/2019
 materials for the deposition of John
 Brajkovich taken on April 23, 2019
 (Crowell)
 Epiq - printing and assembly of           $6,013.22         04/30/2019
 materials for the depositions of Bruce
 Hueners taken on May, 2, 2018 and Jay
 Smith taken on May 3, 2019 (Crowell)
 Epiq - printing and assembly of           $1,182.79         04/30/2019
 materials for the deposition of Bruce
 Hueners taken on May 2, 2019
 (Crowell)
 Epiq - printing and assembly of           $1,721.42         04/30/2019
 materials for the deposition of Zeger
 Bok taken on April 30, 2019 (Crowell)
 Epiq - printing and assembly of           $6,170.85         04/30/2019
 materials for the depositions of Bruce
 Hueners taken on May, 2, 2018 and Jay
  Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 4 of 29



     DESCRIPTION OF COSTS                 AMOUNT OF COSTS      DATE
Smith taken on May 3, 2019(Crowell)
NRC - scanning and bates stamping of      $3,496.11           07/30/2019
documents for production (Sheehan)
Transperfect - printing and assembly of   $625.93             09/30/2019
materials in preparation for Motions
Hearing held on October 1, 2019
(Crowell)
Transperfect - printing and assembly of   $470.85             10/11/2019
materials in preparation for Trial
beginning on October 16, 2019
                                          TOTAL: $33,814.64
                Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 5 of 29




                                              'I i
                                                 ^:'
                                                            230 Congress
                                                            Street, 6th Floor
                                                                                                                                                   lnvoice
   KFY Discovery
   '1 1.;;ii,r,.,r,::l:i        ..,:r.,:.;/
                                                            Boston, tulA 02110                                                        Date                lnvoice #
                            |                 i: r,,!
                                                              61   73489360                                                     10t24t2018                1   81 0336




                      Bill To                                                                                                        Terms               Due Dale
                Sheehan Phinney Bass + Green pA                                                                                      Net 30              11t23t2018
                Amy Kelleher
                255 State Street
                Sth Floor
                Boston, MA02109                                                                                              Illease scnd pnvruent lo:
                                                                                                                                   KEY I)iscoverl
                                                                                                                                    P{} Box 51 I I li
                                                                                                                                 Iloston, l\,t.,\ t)l2tl5

                           ProJect Received                                             Project #                                    Clirnt     Mil&]r
                                10t23t2018                                                  81   0-364
                                                                                        1
                                                                                                                                      42271-14978
                                Case Name                                              Reference #                                   Cotiiiitt tctrrrF

                                                                                                                                      Amy Kelleher


                                                     Descrlption                                         Qty            Unit Prico                   Amount
Blowbacks-Color
                                                                                                               600                     0.79                     474.007
Custom Tabs
                                                                                                                B4                     0.75                      63.007
3+ing binder (1'')
                                                                                                                 6                    t0 49                      62.947
After Hours Delivery
Sales Tax
                                                                                                                 1                    8.t 0c,                    85.00
                                                                                                                                 6.                              37.50




                                                        Thank you for your business.
                                                                                                                     Total                                     $722.44

                                       Payrnent is due upon receipt.
                            A 1.5% late fce will be applied on past due bslanccs                                     Payments/Credits                           $o,oo

                                                          Tax lD # XX-XXXXXXX
                                                                                                                     Balance Due                              s722.44
          Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 6 of 29




                       r{r
                      tri                                                                                            lnvoice
                           3?,?,::!il?::.,.
  I   F   Y P.li,99.Y"e"1Y                         o21   rc                                               Date                 lnvoice #
                           %l?Tft            #f.                                                   10129t2018                   1810419




            Bill To                                                                                      Terms                 Due Date
          Sheehan Phinney Bass + Green pA                                                                Net 30                11t28t2018
          Amy Kelleher
          255 State Street
          sth Floor
          Boston, MA 02109                                                                       Plea.ce send payment to;
                                                                                                      I(BY Discovery
                                                                                                       POBox5lllS
                                                                                                     Boston, MA 02205

              Project Received                                 Project #                                 C,lienf lVtaner   r
                  10t24t2018                                   1   81 0-374                               42271-14978

                 Case Name                                    Reference #                                Contact,Name-

                                                                                                          Amy Kelleher


                          Description                                         Qtv           Unit Price                     Amount
Blowbacks-Color                                                                     30                     0.99                     29.707
Sales Tax
                                                                                                     6,25%                           1.86




                               Thank you for your business
                                                                                         Total                                     $31.56

                           Payment is due uporr receipt.
                A 1,5% late fee will be applied on past due balances                     Payments/Credits                          $o.oo


                                 Tax lD # XX-XXXXXXX                                     Balance Due                              $3'1,56
                      Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 7 of 29

                                    40 Court Street                                                                  Invoice
                                    2nd Floor                                                                Date           Invoice #
                                    Boston, MA 02108
                                     6173489360                                                        1/31/2019            1901436




                                                                                                         Terms              Due Date
            Bill To
        Crowell & Moring LLP                                                                             Net 30             3/2/2019
        590 Madison Avenue
        New York, NY 10022
                                                                                                      Please send payment to:
                                                                                                          KEY Discovery
                                                                                                           PO Box 51118
                                                                                                         Boston, MA 02205


              Project Received                                     Project #                             Client Matter #

                      1/30/2019                                  1901-434 & 446                          114300.0000004

                  Case Name                                       Reference #                                Contact Name

                                                                                                              Zach Ruby



                              Description                                       Qty             Unit Price                Amount

Blowbacks-Color                                                                       5,014                   0.59            2,958.26T

Coil Bind                                                                               10                    4.99               49.90T

3-ring binder (1")                                                                      12                   10.49              125.88T

Delivery to Intercontinental for 6am. Overnight Premium                                  1                150.00                150.00
Sales Tax                                                                                                6.25%                  195.88




                                  Thank you for your business.                                Total                           $3,479.92

                            Payment is due upon receipt.
                 A 1.5% late fee will be applied on past due balances                         Payments/Credits                   $0.00


                                    Tax ID # XX-XXXXXXX                                       Balance Due                    $3,479.92
                          Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 8 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring LLP
            Attn : Zach Ruby
                                                                Information
            1001 Pennsylvania Avenue, N.W.                      Invoice No.                     90328206           Invoice Date       04/24/2019
            Washington DC 20004-2595                            Purchase Order No.              WR-726764
                                                                Customer No.                    3000954
                                                                Currency                        USD
                                                                Contract No.                    40029246
                                                                Contract Description            CLO0008 DC - Crowell & Moring - Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0008
                                                                Project Number                  P-1022372
                                                                Client Matter ID                114300.0000004


Comments
DOS-4/17/2019



Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA106               Digital Prints (Blowbacks)-Slipsheets                               100     PAG                    0.0800                              8.00

SCA100               Printing (Blowbacks) with Assembly                                  200     PAG                    0.1200                             24.00

SCA190               Alpha/Numeric Pre-Printed Tabs                                       16       EA                   0.2500                              4.00

SCA103               Digital Prints (Blowbacks) Color                                     12     PAG                    0.6500                              7.80

SCA193               File Folders                                                           8      EA                   0.5000                              4.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                    47.80
            Sales Tax                                                                                                                                       2.87
            Total Amount Due (USD)                                                                                                                        50.67
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 9 of 29
Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 10 of 29
Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 11 of 29
Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 12 of 29
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 13 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring LLP
            Attn : Zach Ruby
                                                                Information
            1001 Pennsylvania Avenue, N.W.                      Invoice No.                     90329425           Invoice Date       04/30/2019
            Washington DC 20004                                 Purchase Order No.              WR-729560
                                                                Customer No.                    3000954
                                                                Currency                        USD
                                                                Contract No.                    40029246
                                                                Contract Description            CLO0008 DC - Crowell & Moring - Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0008
                                                                Project Number                  P-1022372
                                                                Client Matter ID                114300.0000004


Comments
DOS-4/18/2019
Deposition of Carl Hempel


Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA100               Printing (Blowbacks) with Assembly                               4,627      PAG                    0.1200                           555.24

SCA192               Custom Tabs                                                          72       EA                   0.5000                             36.00

SCA103               Digital Prints (Blowbacks) Color                                12,510      PAG                    0.6500                         8,131.50

SCA193               File Folders                                                         30       EA                   0.5000                             15.00

SCA194               Redwelds                                                             12       EA                   3.0000                             36.00

SCA164               3 Ring Binders - 4"                                                    4      EA                 15.0000                              60.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                8,833.74
            Sales Tax                                                                                                                                    530.02
            Total Amount Due (USD)                                                                                                                    9,363.76
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 14 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring, LLP
            Attn: Zach Ruby
                                                                Information
            3 Embarcadero Center 26th Floor                     Invoice No.                     90329262           Invoice Date     04/30/2019
            San Francisco CA 94111                              Purchase Order No.              WR-728516
                                                                Customer No.                    1002905
                                                                Currency                        USD
                                                                Contract No.                    40022532
                                                                Contract Description            CLO0005 SFO Crowell & Moring Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0005
                                                                Project Number                  P-1022207
                                                                Client Matter ID                114300.0000004


Comments
DOS: 4/21/2019



Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA103               Digital Prints (Blowbacks) Color                                     52     PAG                    0.6500                             33.80

SCA106               Digital Prints (Blowbacks)-Slipsheets                               362     PAG                    0.0800                             28.96

SCA160               Photcopy-3 Ring Binders - 1"                                           2     EA                    5.0000                             10.00

SCA190               Photocopy-Alpha/Numeric Pre-printed tabs                             20      EA                    0.2500                              5.00

SCA193               Photocopy-File Folders                                               10      EA                    0.5000                              5.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                    82.76
            Sales Tax                                                                                                                                       7.03
            Total Amount Due (USD)                                                                                                                        89.79
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 15 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring, LLP
            Attn: Zach Ruby
                                                                Information
            3 Embarcadero Center 26th Floor                     Invoice No.                     90329264           Invoice Date     04/30/2019
            San Francisco CA 94111                              Purchase Order No.              WR-728521
                                                                Customer No.                    1002905
                                                                Currency                        USD
                                                                Contract No.                    40022532
                                                                Contract Description            CLO0005 SFO Crowell & Moring Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0005
                                                                Project Number                  P-1022207
                                                                Client Matter ID                114300.0000004


Comments
DOS: 4/22/2019



Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA100               Printing (Blowbacks) with Assembly                                  807     PAG                    0.1200                             96.84

SCA103               Digital Prints (Blowbacks) Color                                       4    PAG                    0.6500                              2.60

SCA193               Photocopy-File Folders                                                 1     EA                    0.5000                              0.50

SCA194               Photocopy-Redwelds                                                     1     EA                    3.0000                              3.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                   102.94
            Sales Tax                                                                                                                                       8.77
            Total Amount Due (USD)                                                                                                                       111.71
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 16 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring LLP
            Attn : Zach Ruby
                                                                Information
            1001 Pennsylvania Avenue, N.W.                      Invoice No.                     90329424           Invoice Date       04/30/2019
            Washington DC 20004                                 Purchase Order No.              WR-732598
                                                                Customer No.                    3000954
                                                                Currency                        USD
                                                                Contract No.                    40029246
                                                                Contract Description            CLO0008 DC - Crowell & Moring - Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0008
                                                                Project Number                  P-1022372
                                                                Client Matter ID                114300.0000004


Comments
DOS-4/30/2019
Deposition of Bruce Hueners


Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA100               Printing (Blowbacks) with Assembly                                  972     PAG                    0.1200                           116.64

SCA192               Custom Tabs                                                          72       EA                   0.5000                             36.00

SCA103               Digital Prints (Blowbacks) Color                                 1,408      PAG                    0.6500                           915.20

SCA193               File Folders                                                         36       EA                   0.5000                             18.00

SCA164               3 Ring Binders - 4"                                                    2      EA                 15.0000                              30.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                1,115.84
            Sales Tax                                                                                                                                     66.95
            Total Amount Due (USD)                                                                                                                    1,182.79
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 17 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring LLP
            Attn : Zach Ruby
                                                                Information
            1001 Pennsylvania Avenue, N.W.                      Invoice No.                     90329422           Invoice Date       04/30/2019
            Washington DC 20004                                 Purchase Order No.              WR-732735
                                                                Customer No.                    3000954
                                                                Currency                        USD
                                                                Contract No.                    40029246
                                                                Contract Description            CLO0008 DC - Crowell & Moring - Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0008
                                                                Project Number                  P-1022372
                                                                Client Matter ID                114300.0000004


Comments
DOS-4/30/2019
Deposition of Zeger Bok


Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA100               Printing (Blowbacks) with Assembly                                  524     PAG                    0.1200                             62.88

SCA192               Custom Tabs                                                          30       EA                   0.5000                             15.00

SCA103               Digital Prints (Blowbacks) Color                                 2,304      PAG                    0.6500                         1,497.60

SCA193               File Folders                                                         13       EA                   0.5000                              6.50

SCA194               Redwelds                                                               4      EA                   3.0000                             12.00

SCA164               3 Ring Binders - 4"                                                    2      EA                 15.0000                              30.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                1,623.98
            Sales Tax                                                                                                                                     97.44
            Total Amount Due (USD)                                                                                                                    1,721.42
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 18 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring LLP
            Attn : Zach Ruby
                                                                Information
            1001 Pennsylvania Avenue, N.W.                      Invoice No.                     90329420           Invoice Date       04/30/2019
            Washington DC 20004                                 Purchase Order No.              WR-732683
                                                                Customer No.                    3000954
                                                                Currency                        USD
                                                                Contract No.                    40029246
                                                                Contract Description            CLO0008 DC - Crowell & Moring - Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0008
                                                                Project Number                  P-1022372
                                                                Client Matter ID                114300.0000004


Comments
DOS-4/30/2019



Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA100               Printing (Blowbacks) with Assembly                               2,415      PAG                    0.1200                           289.80

SCA192               Custom Tabs                                                          34       EA                   0.5000                             17.00

SCA103               Digital Prints (Blowbacks) Color                                 8,107      PAG                    0.6500                         5,269.55

SCA193               File Folders                                                         13       EA                   0.5000                              6.50

SCA194               Redwelds                                                             10       EA                   3.0000                             30.00

SCA164               3 Ring Binders - 4"                                                    4      EA                 15.0000                              60.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                5,672.85
            Sales Tax                                                                                                                                    340.37
            Total Amount Due (USD)                                                                                                                    6,013.22
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                         Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 19 of 29                                                Invoice
                                                                                                                                                     Page 1 of 1


                                                                Remit to
                                                                Epiq eDiscovery Solutions Inc
Epiq eDiscovery Solutions Inc                                   Dept 0250
777 Third Ave, 12th Floor                                       P.O. Box 120250                             For billing questions, call 913-621-9980
New York, NY 10017                                              Dallas, TX 75312-0250                       or billing@epiqglobal.com
                                                                Payment by Wire:
                                                                Bank:                                       Silicon Valley Bank (Santa Clara, CA)
                                                                ABA Routing:                                121140399
Bill-To                                                         Acct No:                                    3300474842
                                                                SWIFT:                                      SVBKUS6S
            Crowell & Moring LLP
            Attn : Zach Ruby
                                                                Information
            1001 Pennsylvania Avenue, N.W.                      Invoice No.                     90329423           Invoice Date       04/30/2019
            Washington DC 20004                                 Purchase Order No.              WR-732577
                                                                Customer No.                    3000954
                                                                Currency                        USD
                                                                Contract No.                    40029246
                                                                Contract Description            CLO0008 DC - Crowell & Moring - Bkt Proj
                                                                Terms of Payment                Net due in 30 days
                                                                Internal Reference No           CLO0008
                                                                Project Number                  P-1022372
                                                                Client Matter ID                114300.0000004


Comments
DOS-4/30/2019
Deposition of Tim Hughes


Code                 Service                                                      Quantity         Unit          Unit Price                            Amount
SCA100               Printing (Blowbacks) with Assembly                              12,293      PAG                    0.1200                         1,475.16

SCA192               Custom Tabs                                                          70       EA                   0.5000                             35.00

SCA103               Digital Prints (Blowbacks) Color                                 6,456      PAG                    0.6500                         4,196.40

SCA193               File Folders                                                         30       EA                   0.5000                             15.00

SCA194               Redwelds                                                             10       EA                   3.0000                             30.00

SCA160               3 Ring Binders - 1"                                                    2      EA                   5.0000                             10.00

SCA164               3 Ring Binders - 4"                                                    4      EA                 15.0000                              60.00

--------------------------------------------------------------------------------------------------------------------------------------------------------------
            Net Amount                                                                                                                                5,821.56
            Sales Tax                                                                                                                                    349.29
            Total Amount Due (USD)                                                                                                                    6,170.85
            --------------------------------------------------------------------------------------------------------------------------------------------------




                                                                                                                         CONFIDENTIAL
                   Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 20 of 29


                                                                                                                              Invoice
      t\R                                                                                          Date
                                                                                                 7/30/2019
                                                                                                                  Due Date
                                                                                                                  8/2q/2019
                                                                                                                                      lnvoice #
                                                                                                                                       32518




        Bill To                                                                      Remit Payment To
                                                                                    NRC Legal Support, LLC
     Sheehan Phinney Bass & Green
                                                                                    17981 Sky Park Circle Suite Q
     1000 Elm Street, 17th Floor
                                                                                    Irvine, CA92614
     Manchester, NH 03101                                                           (949) 862-s2e0

                                                                                    Taxpayer ID#: 8l -3257982



        Ordered By                      P.O. No./Client Matter #                        Rep        Terms                      Job #

       James P. IJarlis                        Palomal vs. MRSI                             SK      Net 30              NRCOC 5448

Quantity                                                    Description                                                Rate            Amount
     7,235 On-Site Scanning (Per Page)_Letter B&W                                                                             0.1 I       795.857
     5,3 85 On-Site Scanning (Per Page)_Letter Color                                                                       0.49        2,638.657
     , {q{ On-Site Scanning (Per Page)_l lx17 B&W                                                                          0.49        I ,271 .557
     1,',726 On-Site Scanning (Per Page)_1 lx17 Color                                                                      0.99        1,708.147
    16,941 Electronic Bate Stamping (lmage Numbering)                                                                      0.02          338.827
    16,941 Electronic Bate Stamping (lmage Numbering)_CONFIDENTIAL STAMPING                                                0.02          338.827
       771     Index (File Naming)                                                                                         0.25          192.757
          I    FEDEX OVERNIGHT-HARD DRIVE                                                                                 80.00            80.007




raymonrs ror any sc[vrces 'tYril Dc oue on JUtn oay oI tnvotctng. A scratce cnarge ot 1.5
7u pcr month (I8 pcr year) will bc made on past duc bahnces, plus all attornoy l'ccs,                     Sales Tax     (7.75%l          $s7o.8o
Iegal court cost as may be incumed to enforcc collcction arc the responsabilities ofthe
client. We recognizc that some of our clients may be billing these expcnscs through to
their customers. In any casc, the NRC Legal Support client remains
                                                                                                          Total                          $7,93s.98
rcsponsiblc to pay us in our terms rcgardlcss oftheir reccivablcs.
                                                                                                          Payments/Credits             _$4,43e 87

Receivcd and                                                                          Date
                                                                                                          Balance Due                   $3,496 r l
                     Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 21 of 29




                    Bill To:                                                                     Requested By:
                    Crowell & Moring LLP                                                         Zach Ruby
                    Attn: Zach Ruby                                                              Crowell & Moring LLP
                    1001 Pennsylvania Avenue NW                                                  1001 Pennsylvania Avenue NW
                    Washington, DC 20004-2595                                                    Washington, DC 20004-2595
                    USA                                                                          USA


Invoice #:                     156674                                                Sales Contact:              Andreas Kolazas (akolazas@transperfect.com)
_________________________________________                                            _____________________________________________
Invoice Date:                  10/16/2019                                            Payment Terms:              Net 30
_________________________________________                                            _____________________________________________
Invoice Due:                   11/15/2019
_________________________________________
Contract #:                    DM0167769                                             Purchase Order #:           114300.0000004
_________________________________________                                            _____________________________________________
Case Name:                     114300.0000004                                        Matter #:                   114300.0000004
_________________________________________                                            _____________________________________________
Requested Date:                09/30/2019
Project Notes:
      Requested by Zach Ruby on 9/30/2019
      Binders delivered to Intercontinental Hotel in Boston


Description                                                                        Quantity               Unit      Unit Cost(US$)       Extended Cost(US$)

Print Request in Boston
  1" Ring Binder                                                                     15.00               Each                6.000                     90.00
  Color Printing                                                                    665.00               Page                0.700                    465.50
  Delivery Charge                                                                     1.00               Each               35.000                     35.00
      Delivery to Intercontinental Hotel Boston

                                                                                                          Total to Bill This Contract:           US$590.50



                                                                                                                          Tax Amount:             US$35.43

                                                                                                                    Total Amount Due:            US$625.93


                                                                  PAYMENT INSTRUCTIONS

    Please remit payment to:                                                         Wire Transfer Details:
    TransPerfect Document Management, Inc.                                           Signature NY
    Attn.: Accounts Receivable                                                       A/C #: 1500646914
    Three Park Avenue, 39th Floor                                                    ABA Routing #: 026013576
    New York, NY 10016                                                               SWIFT CODE: SIGNUS33
    212.689.5555

                                    Please reference the Contract # DM0167769 and Invoice # 156674 with your remittance.
                                       Interest will be charged at the rate of 1.5% per month (or the maximum allowed by law)
                                                               for accounts more than 30 days past due.




                                          TRANSPERFECT LEGAL SOLUTIONS IS A DIVISION OF TRANSPERFECT
                                     TRANSPERFECT GLOBAL HQ • 3 PARK AVENUE, 39TH FLOOR, NEW YORK, NY 10016
                                         T +1 212.689.5555 F +1 212.689.1059 • E-MAIL AR@TRANSPERFECT.COM
                                                               WWW.TRANSPERFECT.COM
                                                                          1 of 1
                      Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 22 of 29


                                                                                                             Please note that our address
                                                                                                             has changed




                    Bill To:                                                                 Requested By:
                    Crowell & Moring LLP                                                     Zach Ruby
                    Attn: Zach Ruby                                                          Crowell & Moring LLP
                    1001 Pennsylvania Avenue NW                                              1001 Pennsylvania Avenue NW
                    Washington, DC 20004-2595                                                Washington, DC 20004-2595
                    USA                                                                      USA


Invoice #:                     158416                                            Sales Contact:              Andreas Kolazas (akolazas@transperfect.com)
_________________________________________                                        _____________________________________________
Invoice Date:                  11/15/2019                                        Payment Terms:              Net 30
_________________________________________                                        _____________________________________________
Invoice Due:                   12/15/2019
_________________________________________
Contract #:                    DM0169400                                         Purchase Order #:
_________________________________________                                        _____________________________________________
Case Name:                     114300.0000004                                    Matter #:                   114300.0000004
_________________________________________                                        _____________________________________________
Requested Date:                10/11/2019
Project Notes:
        Requested by Zach Ruby
        Deliveries to Intercontinental Boston and 28 State Street


Description                                                                    Quantity               Unit      Unit Cost(US$)       Extended Cost(US$)

Print
  Color Printing                                                                426.00               Page                0.700                    298.20
  Custom Binding                                                                 12.00               Each                8.000                     96.00
        GBC Binding

Handling & Delivery
  Delivery Charge                                                                 2.00               Each               25.000                     50.00


                                                                                                      Total to Bill This Contract:           US$444.20



                                                                                                                      Tax Amount:             US$26.65

                                                                                                                Total Amount Due:            US$470.85




                                          TRANSPERFECT LEGAL SOLUTIONS IS A DIVISION OF TRANSPERFECT
                                     TRANSPERFECT GLOBAL HQ • 1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001
                                          T +1 212.689.5555 F +1 212.689.1059 • E-MAIL AR@TRANSPERFECT.COM
                                                                WWW.TRANSPERFECT.COM
                                                                      1 of 2
            Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 23 of 29
                                                       PAYMENT INSTRUCTIONS

Please remit payment to:                                                Wire Transfer Details:
TransPerfect Document Management, Inc.                                  Signature NY
Attn.: Accounts Receivable                                              A/C #: 1500646914
1250 Broadway, 32nd Floor                                               ABA Routing #: 026013576
New York, NY 10001                                                      SWIFT CODE: SIGNUS33
212.689.5555

                         Please reference the Contract # DM0169400 and Invoice # 158416 with your remittance.
                            Interest will be charged at the rate of 1.5% per month (or the maximum allowed by law)
                                                    for accounts more than 30 days past due.




                              TRANSPERFECT LEGAL SOLUTIONS IS A DIVISION OF TRANSPERFECT
                         TRANSPERFECT GLOBAL HQ • 1250 BROADWAY, 32ND FLOOR, NEW YORK, NY 10001
                              T +1 212.689.5555 F +1 212.689.1059 • E-MAIL AR@TRANSPERFECT.COM
                                                    WWW.TRANSPERFECT.COM
                                                               2 of 2
 Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 24 of 29




 COMPOSITE EXHIBIT C-2
IN-HOUSE COPY COSTS FOR CROWELL & MORING LLP
       Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 25 of 29



   FEES FOR EXEMPLIFICATION AND THE COSTS OF MAKING COPIES OF ANY
 MATERIALS WHERE COPIES ARE NECESSARILY OBTAINED FOR USE IN THE CASE

               IN-HOUSE COPY COSTS FOR CROWELL & MORING LLP

NO. OF                     DESCRIPTION                         AMOUNT     DATE
PAGES
 452      Copies of materials in preparation for Markman        $90.40   10/18/2018
          Hearing; copies of PTAB materials for team re same

 633      Copies of materials in preparation for Markman       $126.60   10/18/2018
          Hearing copies of PTAB materials for team re same
 616      Copies of materials in preparation for Markman       $123.20   10/18/2018
          Hearing; copies of PTAB materials for team re same
  27      Copies of materials in preparation for Markman        $27.00   10/18/2018
          Hearing; copies of PTAB materials for team re same
          (color copies)
 433      Copies of case law cited in Markman Briefs re         $86.60   10/19/2018
          preparation for Markman Hearing
 266      Copying of Summary Judgment materials for             $53.20   01/01/2019
          attorney review
  30      Copying of Summary Judgment materials for             $6.00    01/07/2019
          attorney review
  88      Copying of Summary Judgment materials for             $88.00   01/07/2019
          attorney review (color copying)
  33      Copying of materials in preparation for Motions       $6.60    01/29/2019
          Hearing held on February 1, 2019
  3       Copying of materials in preparation for Motions       $0.60    01/29/2019
          Hearing held on February 1, 2019
 487      Copying of materials in preparation for Motions      $487.00   01/29/2019
          Hearing held on February 1, 2019 (color copying)
  2       Copying of materials in preparation for Motions       $2.00    01/29/2019
          Hearing held on February 1, 2019 (color copying)
  23      Copying of materials re estoppel issue                $4.60    08/06/2019
 188      Copying of materials re estoppel issue (color        $188.00   08/06/2019
          copying)
 778      Copying of materials for Kramer IP Search and        $155.60   08/09/2019
          copying of TechMark's document productions

 563      Copying of materials for Kramer IP Search and        $112.60   08/09/2019
          copying of TechMark's document productions
  55      Copying of materials for Kramer IP Search and         $55.00   08/09/2019
          copying of TechMark's document productions
 364      Copying of materials for Kramer IP Search and        $364.00   08/09/2020
          copying of TechMark's document productions (color
          copying)
    Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 26 of 29



NO. OF                    DESCRIPTION                       AMOUNT       DATE
PAGES
 534     Copying of materials re Palomar's renewed motion   $106.80     09/24/2019
         for summary judgment

                                                            TOTAL:
                                                            $2,083.80
Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 27 of 29




COMPOSITE EXHIBIT C-3
 IN-HOUSE COPY COSTS FOR SHEEHAN PHINNEY
      Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 28 of 29



    FEES FOR EXEMPLIFICATION AND THE COSTS OF MAKING COPIES OF ANY
  MATERIALS WHERE COPIES ARE NECESSARILY OBTAINED FOR USE IN THE CASE

                     IN-HOUSE COPY COSTS FOR SHEEHAN PHINNEY

                  DESCRIPTION                        AMOUNT    MONTH/
                                                                YEAR
Copying of materials in preparation for client       $546.01   July 2015
meeting

Copying of research materials re Motion to Dismiss   $411.99   Aug. 2015
and prior art
Copying of materials for Alice preparation           $150.49   Sept. 2015
Copying of materials relating to Motion to Dismiss   $570.37   Oct. 2015
and Motion to Stay
Copying of materials relating to Motion to Dismiss    $12.35   Nov. 2015
and Motion to Stay
Copying of materials relating to Motion to Dismiss    $1.90    Dec. 2015
and Motion to Stay
Copying of IPR materials                              $4.98    Jan. 2016
Copying of materials relating to Suppl. Motion to     $11.30   Feb. 2016
Dismiss
Copying of materials relating to Motion to Stay      $149.76   Mar. 2016
Copying of materials in preparation for ENE          $171.81   Apr. 2016
Conference
Copying of materials related to MRSI’s Reply ISO     $291.52   May 2016
Motion to Stay
Copying of materials related to IPR                   $52.42   June 2016
Copying of materials in preparation for Status        $7.98     Jul. 2016
Conference
Copying of materials related to IPR                   $71.55   Aug. 2016
Copying of materials related to IPR                   $47.11   Sept. 2016
Copying of materials related to IPR                   $3.80    Nov. 2016
Copying of materials related to IPR                   $11.56   Dec. 2016
Copying of materials related to IPR                   $41.47   Mar. 2017
Copying of prior art materials                       $347.06   Apr. 2017
Copying of legal research materials                   $85.98   May 2017
Copying of materials in preparation for meet and     $181.83    Jul. 2017
confer
Copying of materials in preparation for hearing on   $514.00   Aug. 2017
Motion to Dismiss
Copying of materials in preparation for hearing on    $27.48   Sept. 2017
Motion to Dismiss
Copying of legal research materials                   $62,12   Nov. 2017
Copying of materials in preparation for ENE          $318.93   Jan. 2018
Conference
      Case 1:18-cv-10236-FDS Document 783-3 Filed 06/11/20 Page 29 of 29



                 DESCRIPTION                        AMOUNT     MONTH/
                                                                YEAR
Copying of legal research materials                 $115.25    Feb. 2018
Copying of materials in preparation for March 22,   $496.09    Mar. 2018
2018 Status Conference
Copying of materials in preparation for discovery   $338.63    Apr. 2018
responses
Copying of discovery materials                      $890.13    May 2018
Copying of discovery materials                      $2328.14   July 2018
